CRICHTON, J.,
dissents, and would deny the writ.
JjSee La. R.S. 38:2212(B)(1) (“The provisions and requirements of this Section and *387those 'stated in the bidding, documents shall not be waived- by any entity.”); Broadmoor L.L.C. v. Ernest N. Morial Exhibition Hall Auth., 04-211 (La.3/18/04), 867 So.2d. 651 (holding that the Public Bid Law is “clear and unambigr uous: when a public entity elects to place certain requirements in its advertisements for bids and on its bid forms, that entity is bound by those requirements and may not choose . to waive them at a later date”).